[Cite as In re Guardianship of Liming, 2015-Ohio-4451.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




IN THE MATTER OF THE                                      :
GUARDIANSHIP OF FRANCES LIMING,
INCOMPETENT                                               :   CASE NO. CA2015-04-009

                                                          :        OPINION
                                                                    10/26/2015
                                                          :

                                                          :



             APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                              PROBATE DIVISION
                              Case No. 20152003



Rose & Dobyns Co., LPA, Blaise S. Underwood, 97 N. South Street, Wilmington, Ohio
45177, for appellant

Peelle Law Offices Co., LPA, Chaley Peelle Griffith, 1929 Rombach Avenue, P.O. Box 950,
Wilmington, Ohio 45177, for appellee, Vance Allen III



        RINGLAND, J.

        {¶ 1} Appellant, Frances Liming, appeals from a judgment of the Clinton County

Court of Common Pleas, Probate Division, appointing appellee, Vance Allen III, as guardian

of her person. For the reasons set forth below, we affirm the judgment of the trial court.

        {¶ 2} On February 11, 2015, Allen filed an application for appointment of emergency

guardian and an application for appointment of guardian of alleged incompetent for his

mother, Liming. The trial court granted the emergency guardianship for a period of 72 hours.
                                                                      Clinton CA2015-04-009

Following a hearing on February 13, 2015, the emergency guardianship was extended for an

additional 30 days. On that same date, the deputy clerk personally served Liming with

written notice of the upcoming guardianship hearing to be held on March 11, 2015. At the

March 11, 2015, hearing, the emergency guardianship was again extended an additional 30

days. Following a final hearing on April 1, 2015, Allen was appointed guardian of Liming's

person.

       {¶ 3} Liming appeals the trial court's decision, raising a single assignment of error for

review.

       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN FAILING TO

PROPERLY PERFECT WRITTEN NOTICE UPON APPELLANT.

       {¶ 6} R.C. 2111.04(A) governs the requirements for perfecting service in a

guardianship proceeding, providing:

              (A) Except for an interim or emergency guardian appointed under
              division (B)(2) or (3) of section 2111.02 of the Revised Code, no
              guardian of the person, the estate, or both shall be appointed
              until at least seven days after the probate court has caused
              written notice, setting forth the time and place of the hearing, to
              be served as follows:

              ***

              (2) In the appointment of the guardian of an incompetent, notice
              shall be served as follows:

              (a)(i) Upon the person for whom appointment is sought by
              personal service, by a probate court investigator, or in the
              manner provided in division (A)(2)(a)(ii) of this section.

       {¶ 7} Liming concedes that she received notice of the hearing by personal service of

the deputy clerk, but argues that the service was not perfected because it was not served by

a probate court investigator.

       {¶ 8} A reading of the statute reveals that service is not required to be made by a
                                              -2-
                                                                    Clinton CA2015-04-009

probate court investigator. The statute sets forth a list of independent means of perfecting

service. It is not a list of requirements which must all be met in order for service to be

perfected. Thus, service may be perfected either by personal service or by a probate court

investigator. It is not necessary that both methods be satisfied.

      {¶ 9} In light of the foregoing, having found that written notice of the guardianship

hearing was perfect upon Liming by personal service in satisfaction of R.C.

2111.04(A)(2)(a)(i), Liming's sole assignment of error is overruled.

      {¶ 10} Judgment affirmed.


      S. POWELL, P.J., and HENDRICKSON, J., concur.




                                            -3-